DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest the specific structure of the solar panel array communications system.  The prior art does not teach or suggest at least the n switches, the second translator sending coupled to each switch and to a second current sensor/injector and a system controller including a first translator sending, an I/O block and a backup power supply, the system controller for commanding the first and second settings of the switches and the involatile memory stores an indication of the last commanded switch setting.  Claims 2-15 depend from claim 1.
Regarding claim 16, the prior art does not teach or suggest the specific structure of the solar panel array communications system.  The prior art does not teach or suggest at least m serially connected panel controllers each including n switches, a translator/sender, an involatile memory and a panel bridge, the n switches in each panel for removing the n panels interconnected by the switches from the series circuit interconnecting the panels, and a switch controller operative to send switch open/close codes to involatile memory in each panel controller, the last switch code received in involatile memory operative to command a common state for the n switches in each of the panel controllers.  Claims 17-19 depend from claim 16. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/Primary Examiner, Art Unit 2836